Title: From James Madison to Tench Coxe, 30 January 1788
From: Madison, James
To: Coxe, Tench


Dear Sir
N. York Jany. 30. [1788]
I have been favored with two letters from you, one containing 2 copies of the freeman, the other a pamphlet & letter for Mr. King. The latter will be forwarded this evening, as will also the former which did not arrive in time for the preceding mail. What goes by name of consolidation in Pena. is I suspect at the bottom of the opposition to the New Govt. almost every where; and I am glad to find you engaged in developing the subject. I inclose some papers in which it has been taken up here, that if any hints are contained in them, they may be pursued in your enquiry.
There is certainly a favorable change taking place in Virga. on the subject of the Constitution. Several converts of influence have been named to me. I had heard also that Col. R. H. Lee was relaxing in his opposition, if not in his opinions. The authority from which I have it is such as almost to overcome the improbability of the thing.
Our anxiety for the event in Masts. was not relieved by the last mail. No decisive index had appeared of the relative force of parties. Some letters are flattering, others discouraging, and others again totally skeptical. My hopes & apprehensions are pretty nearly balanced by the sum of the probabilities on each side, tho’ with rather a prepondenancy on the favorable side. With great esteem I am Dr Sir Yr. Obed hble servt.
Js. Madison Jr.
